Mediterranean diet (debate)
The next item is the oral question to the Commission by Mr Parish, on behalf of the Committee on Agriculture and Rural Development, on the Mediterranean diet, a diet which, incidentally, the President of this plenary sitting adheres to in a reasonably strict manner with more than acceptable results.
author. - Mr President, I am delighted that you follow the Mediterranean diet and see it is very successful for you!
What this morning has shown me here, as the Chair of the Committee on Agriculture and Rural Development, is that we have a very varied range of subjects to talk about. One minute we are talking about animal transport - a very important subject - and now we are talking about another very important subject: the Mediterranean diet.
One of the jobs that has come to me, as Chair of the Committee on Agriculture, and which we are particularly trying to get to grips with, is that, on the occasion of the Council of Ministers held in Brussels on 16 July 2007, the Commission reiterated its full support for the nomination of the Mediterranean diet as Intangible Cultural Heritage of Humanity by UNESCO. This nomination will be examined in 2009 - in fact, it now has been - by the responsible UNESCO committee. Is the Commission planning to set up a specific and coordinated strategy to support this nomination, because we are moving on very fast now?
I represent, as I said, the Committee on Agriculture here, but I probably represent all Members when we talk about diet, because one of the great things about Europe is its diversity and culture and part of that diversity and culture is, of course, our food.
The Mediterranean diet is a very good one. What is the Mediterranean diet? I am sure we could talk a great deal about that this morning, but it is generally a diet rich in oily fish, olive oils, fruit and vegetables. It is without doubt a very tasty diet, and you can see by the size of me that I am a very big fan of it. It is also a healthy diet: it is a rich source of essential fatty acids and antioxidants, a combination that can help improve cholesterol levels and protect heart health. Recent medical research has also suggested it may help cut the risk of conditions such as dementia.
When you go to Mediterranean countries, you can see that people enjoy it, and not only those who live there but also many of us who travel to Mediterranean countries, especially when we want some sunshine and also some very good food.
It is something that we need to take seriously in a world where everything seems to be uniform. We see the new generations being bombarded by the fast-food chains - I will not name them all here today - which are spreading throughout the European Union. We should remember that, yes, there is a role for a fast-food chain, but it would be a terrible thing if, in years to come, all we found when we travelled through Europe was fast food. Travelling through parts of America - especially on the west coast - there seems to be nothing but fast-food chains, and that is the last thing we want here in the European Union.
As I said, we need to support Mediterranean food, and it is a very good idea for culture and diversity. I think that in the future, we will have to look at other forms of diet across the European Union, because what I want to say to you quite clearly this morning is that while I am a great supporter of the Mediterranean diet, I do not come here as the Chair of the Committee on Agriculture just to support the Mediterranean diet, because there are other diets across Europe that are equally as good but have different qualities and different food.
So this is the start of many things to come and, as I said, I really want to know from the Commission how it intends to actively support this bid throughout this year, because we are looking forward to an award for the Mediterranean diet and we are also looking forward to having some very good Mediterranean food in the future.
Mr President, ladies and gentlemen, I would like to start by emphasising the importance of a healthy diet for the prevention of disease. As MEPs, you will know that the White Paper entitled 'A Strategy for Europe on nutrition, overweight and obesity-related health issues', which was adopted by the European Commission on 30 May 2007, brings together all of the Community policies that can contribute towards improving eating habits and preventing obesity. It mainly involves measures in the areas of public health, catering, transport, regional policy, sport, education and statistics, as well as agricultural policy.
One of the best examples is the Commission initiative comprising a pan-European programme to supply fruit and vegetables to schools. The aim of the programme is to help make it easier for our children to get a healthy start in life. It will be launched at the start of the 2009/2010 school year with an annual budget of EUR 90 million for purchasing and supplying fresh fruit and vegetables to schools.
As concerns the specific question raised by one MEP on the request to have the Mediterranean diet included on the world cultural heritage list of UNESCO, the Commissioner's predecessor, Markos Kyprianou, raised this topic at a Council agriculture meeting in July 2007. The Commission welcomes this initiative, as it can help to encourage healthy eating habits throughout the EU.
The European Commission, of course, has no formal powers to support such a request within the framework of UNESCO, since it is not a member of UNESCO and it cannot therefore participate in the decision-making process. I hope, nevertheless, that the participating states succeed in their application to UNESCO and that they will receive proper support for this from the other EU Member States.
Mr President, first of all, I would like to thank the Commission for its repeated express support with regard to the nomination of the Mediterranean diet as Cultural Heritage of Humanity by UNESCO.
Having heard the Commissioner's response, it is important to remember that the diet is a cultural asset and that the concept of diet is much broader than just the type of food one eats. Of course, as Mr Parish said, the Mediterranean diet, as a type of food, has a very important role in a healthy lifestyle including in the prevention of illnesses related to incorrect diet or the lack of physical exercise.
However, the concept of the Mediterranean diet goes further than that, and in this respect my comments complement his. It encompasses a specific way of life, a way of sharing food and enjoying it in company that is linked to a certain type of landscape and territory as well as to societies that, over the centuries, have developed culture, art, traditions and festivals around the concept of the Mediterranean diet.
Having clarified what the Mediterranean diet means to me and the majority of the people involved in this field and the reason behind the nomination, and with the confirmation of the Commission's willingness to cooperate, let us consider, Commissioner, that, although the Commission is not a member of UNESCO - as we already know - nor does it participate in its decision-making processes - as we are also aware - the Commission can support the nomination with indirect actions which would doubtless have a positive effect on the perceptions of those involved in the voting procedure.
Among the options, I would suggest a formal statement of support by the European Commission for the nomination, as other international organisations such as the FAO, the World Health Organisation and the scientific and academic communities are making such statements of support.
With regard to the future management plan, of course we think that the Commission should become involved, by supporting or joining in with specific transnational actions that may be proposed. This has been the year of intercultural dialogue and one of the states contributing to the nomination is a Mediterranean neighbour of ours, the Kingdom of Morocco. All this is particularly important considering, as you said, the Commission's interest in promoting healthy diets and lifestyles for Europeans.
The Commission could also help in seeking support and collaboration and could undertake diplomatic efforts, given the respect afforded the Commission, especially in Mediterranean countries outside the EU, as well as outside the Mediterranean area and the European Union. Of course, Commissioner, the Commission could show itself to be available to organise or collaborate on potential activities that may come about in these months in some fields of work.
Mr President, many thanks to Mr Parish for his question, and thank you also to the Commissioner for his answer. Europe has many things that are envied around the world: our fashion, our lifestyle, our social-security systems - and, increasingly, our diet. We in Europe would do well to draw attention to the healthiest diet, namely the Mediterranean diet.
To clarify the definition: the Mediterranean diet has its origins in the dietary patterns typical of large parts of Greece, including the island of Crete, and of southern Italy - hence its name. Its main component - as the Commissioner has already said - is olive oil. This is yet another reason - and I address this not only to Commissioner Špidla but also to the whole of the Commission - to accord this original European product even greater protection.
The Mediterranean diet still consists of high-fibre bread, large amounts of fruit and vegetables - which is why we welcome the Commission's School Fruit Scheme - fish, dairy products in moderation, and wine too. It has been scientifically proven - this conclusion was reached in a September 2008 edition of the British Medical Journal - that the Mediterranean diet helps to reduce the incidence of cardiovascular diseases, of type 2 diabetes - the contemporary European epidemic - and of cancer, and to decrease the effects of Alzheimer's disease and Parkinson's disease. This is illustrated by a visit to graveyards in Crete, the island my father hails from: seeing the age people live to there really brings this home to you.
Therefore, we must do our utmost to increase the number of devotees of the Mediterranean diet in Europe and beyond, and its inclusion on the World Heritage List is an important step in this regard. I wish to thank the Commission for its efforts.
However, we must also realise that, if China and India adopt the American diet, as they are increasingly doing, the adverse effects will be threefold. Firstly, the health of the world's population will decline. Secondly, there will be an increase in intensive livestock farming, with all its adverse effects on the environment, and the third effect concerns methane production, as most of the meat will be beef. Cattle produce methane, and that is bad for the global climate. This is why it is so important to take this particular step. Thank you again, Mr Parish.
on behalf of the UEN Group. - (IT) Mr President, Commissioner, ladies and gentlemen, the decision by the European Union to support the recognition of the Mediterranean diet as Cultural Heritage of Humanity by UNESCO reminds us, above all, of the right to protection of the identities of peoples in their close relationship with their lands. However, the institutional commitment displayed by Italy, Spain, Greece and Morocco cannot be limited solely to achieving this prestigious recognition.
I think that we must reconstruct the link, nowadays increasingly weak and fragile, between agricultural produce and food for everyday consumption; that is to say, we must encourage consumers to be knowledgeable about the principles of a healthy diet and the seasonality of produce. Produce must return to being natural and free from additives and chemical preservatives. The international scientific community assures us that the consumption of such produce significantly reduces mortality rates. I am thinking, for example, of extra-virgin olive oil, wine and fruit and, in particular, Sicilian blood oranges, unique in the world for their pigment that is rich in antioxidants.
In conclusion, I hope this objective can be shared with other Mediterranean countries and, as a specific strategy is required, only the Commission can take a lead role and act as interpreter in this.
Initiatives that seek to promote and safeguard the cultures of people, particularly in relation to food, are to be welcomed. An example is the nomination of the Mediterranean diet as Intangible Cultural Heritage of Humanity, which is to be examined by the responsible committee within UNESCO in 2009.
The realisation of such an objective may contribute to preserving, raising awareness of, and promoting a diet that predominates in the Mediterranean countries and which has been shown to be healthy by various nutritionists and other specialists. This diet is based, as has been mentioned here already, on traditional products of the Mediterranean region, such as fruit and vegetables, olive oil, fish, cereals, nuts, aromatic herbs, dairy products, sheep and goat meat and wine.
However, the number of people who maintain these healthy dietary habits has been falling.
Thus, among other consequential and necessary political initiatives, we consider that effective measures must be taken to support traditional Mediterranean production, particularly within the framework of common agricultural policy and common fisheries policy. Such measures should be directed at small-scale agriculture and family agriculture, as well as the fishermen of these regions, to guarantee their production. The measures should give added value to traditional and artisanal products and encourage the development of local markets.
Essentially, measures are needed to counter the growing decline of agricultural activity and the reduction in the population who, with their knowledge, carry on and safeguard the production of these traditional quality products.
All of these issues and measures come within the remit of the European Commission.
(PT) Mr President, ladies and gentlemen, it is not common for a single topic to combine, at the same time and in a positive way, the three very important issues of health, culture and economics. The Mediterranean diet achieves this in full.
From the health perspective, it appears there are no remaining scientific doubts about the advantages to human health of a diet based on fresh and natural food. As already mentioned here, this includes cereals, rice, legumes, nuts, fruit and vegetables, frequent consumption of fish, olive oil as the main dietary fat and moderate consumption of wine.
From a cultural point of view, the systems of production and the processing and consumption of these products are associated with ancestral techniques and traditions that go back further than Greco-Roman culture and that, in many respects, are still present in the practices, customs and techniques of the communities of the Mediterranean basin.
From the perspective of the economy, the activities connected, in particular, to the agriculture, fishing and rural tourism sectors, which are so important in preventing depopulation and maintaining the vitality of the rural and coastal zones, continue to have a very considerable socio-economic impact. At the same time, and curiously in the case of agriculture, they represent the most competitive forms of production in the European Union, and have always benefited from the least financial support under the common agricultural policy.
For all of these reasons, the initiative of the Spanish authorities to have the Mediterranean diet recognised by UNESCO as Cultural Heritage of Humanity deserves to be warmly welcomed, and I think it is the duty and obligation of the European Union to do what it can to influence this decision, because it is not in the specific interests of one country or group of countries; it is in the interests of the whole Union.
(IT) Mr President, Commissioner, ladies and gentlemen, obesity is becoming a serious and, I would say, major problem throughout Europe, particularly among the young. According to the experts, if we want to look after the health of our children, the best way to achieve this is to return to the traditions of Mediterranean cuisine on a daily basis, the only life insurance that financial crises can never affect.
The approach of Alfonso Iaccarino, a well-known Italian chef and member of the expert committee on the recognition of the Mediterranean diet as Intangible Cultural Heritage of Humanity, is to return to natural, simple foods and to tradition, diversity and quality in cooking. The Mediterranean diet is not just a lot of bread and pasta, it also involves movement, physical activity and lifestyle. The Mediterranean diet, based on extra-virgin olive oil and good wine, has an excellent effect on health: olive oil reduces blood cholesterol levels and wine, in moderation, has an antioxidant effect.
The Mediterranean diet has helped Italians break the record for longevity in Europe and Italy leads the ranking for best body mass index, which is the relationship between height and weight. In conclusion: the Italian Senate recently unanimously approved a paper in favour of the recognition of the Mediterranean diet as heritage of humanity. I hope that the European Parliament is of the same opinion and that the Commission acts accordingly.
(The President cut off the speaker)
(IT) Mr President, Commissioner, ladies and gentlemen, first of all, I would like to express my thanks to the Chairman of Parliament's Committee on Agriculture and Rural Development, Mr Parish, for having sponsored this question after the valuable expert hearing held by the Committee.
It is undeniable that Mediterranean food is part of the historical and cultural heritage of our continent. The healthy basis of the diet is also undeniable. The Commission's White Paper on obesity identified the Mediterranean diet as an excellent natural medicine.
The health benefits have been scientifically demonstrated and have an excellent reputation abroad, in particular, in the United States. This has meant that the concept has been broadened to the point of distorting its original nature. Recognition by UNESCO would encourage a definition to protect this particular diet. I would say to Mr Parish that, in relation to specific diets in European gastronomic culture, we are currently talking about Mediterranean food, but this is certainly not the only specific diet in the very rich European gastronomy.
Commissioner, you have maintained your predecessor's commitment to recognising the importance of this initiative, and I thank you for that. You have stressed that you do not have decision-making powers with respect to the UNESCO procedure. However, I think that you could issue a statement and undertake diplomatic efforts ...
(The President cut off the speaker)
(IT) Mr President, Commissioner, ladies and gentlemen, we are well aware of the concept that the Mediterranean diet, as confirmed by many studies, can help in the battle against obesity and cardiovascular disease and, in general, is very positive for human health in many different ways.
However, the point here is not to try to impose the Mediterranean diet throughout the EU or attempt to favour it over other diets that are better adapted to non-Mediterranean climates and regions. We do, however, have the task of protecting it and defining its content and characteristics in order to defend it from external imitation and contamination that could damage its image and value.
Thus, the diet should be valued in the same way as all the other expressions of European culture that deserve to be protected and promoted globally. Attempts have been made around the world to imitate the model and, for this reason, it is important to define the particular nature of the diet and protect it to avoid a wholly European heritage being lost in the sea of globalisation.
(PL) The Mediterranean diet also deserves to be protected and promoted for other reasons. Today, in a world that is dominated by supermarket food and fast food, Mediterranean cuisine is a commendable exception, as it is popular and healthy. It was not invented by nutritionists, but is the product of many centuries of tradition, passed down through generations.
Over half of the population of the European Union are overweight. As many as 15% are obese. I am also affected by this problem. These statistics are alarming. We should take action to combat this negative trend. One of the ways of addressing the problem is through promoting healthy eating habits, and the Mediterranean diet certainly falls into this category. Scientific research has shown that it contributes to lowering the risk of cardio-vascular disease, especially ischaemic heart disease and various cancers, and also has a positive impact on the average lifespan.
Mr President, diet is known to be an important contributor to good health. There is now indisputable scientific evidence that the Mediterranean diet - based on the traditional dietary intake of citizens of the southern parts of Europe, such as Crete and Cyprus - leads to a longer and healthier life, whereas the American-influenced junk food diet - such as industrially processed hamburgers, chips and sweets - leaders to a shorter life and one more affected by disease. Good diet is especially important in children. So, will the Commission do more - far more - in order to make sure that Member States effectively promote the Mediterranean diet in schools and even ban the use of diets proven to cause damage to children's health in such institutions?
By the way, Mr Commissioner, I did not quite understand why the EU is not a member of UNESCO? Should it not be?
(The President cut off the speaker)
(PL) Mr President, it is better to eat a healthy diet and avoid illness, than to undergo even the most effective modern medical treatment. Medical treatment, including complicated surgery required by patients with excessively high cholesterol levels, is also more expensive than simple, traditional foods. This approach is sensible, as it is based on good, tried and tested traditions. The Mediterranean diet brings us health and the joy of living, and also prevents excessive weight gain. I welcome the fact that UNESCO has placed the Mediterranean diet on its world heritage list.
(FR) Mr President, I am pleased that it is a Briton, Mr Parish, who has tabled this text. It just goes to show you that two thousand years ago, those Roman soldiers did the right thing in going to Great Britain with their amphora of olive oil and wine. Well then, two consequences inevitably flow from this. That it is rather odd from a symbolic point of view to establish the Food Authority in Helsinki, and that it is unreasonable for the European Commission not to revisit the following issues: firstly, to re-establish aid for almond trees, then to stop the attacks on olive trees, particularly in Andalusia and throughout Europe; to stop the attacks on blue fin tuna fishermen in the Mediterranean and the attacks on the European vineyards where vines are being torn up. I, myself, would like to suggest to the Commissioner and Mr Barroso that they organise a huge banquet in Portugal and serve lamb's milk cheese and Samos wine.
(The President cut off the speaker)
Ladies and gentlemen, based on the strategy set out in the White Paper, the Commission supports all proposals and all processes which encourage healthy eating habits. The Commission actively backs these initiatives. However, it cannot support just a narrowly defined set of eating habits as there are significant differences between individual Member States and between individual regions, as well as differences between, for example, individual Mediterranean countries. Of course, this does not, in any way, invalidate what I have said in my introduction about the Commission supporting the proposal to recognise the Mediterranean diet as part of Cultural Heritage of Humanity. We are making progress in this direction and it is of course clear that even though we are not a member of UNESCO, there are surely ways of supporting this proposal.
Ladies and gentlemen, I would like to respond to one speech in particular with which I profoundly disagree. I see no reason why we should reconsider the location of the agency in Finland. I have no doubt that people grouped around the agency there are fully able to defend and fulfil the mandate given to the agency. In my opinion, the location was decided correctly and reasonably.
I do not know if there are great differences between Member States or groups, but what is certain is that, in the debate we have had here, no difference could be noted; from Germany to Poland, from the United Kingdom to Portugal, Spain or Cyprus, I believe there has been considerable unanimity in support for the initiative.
Thank you very much everyone. We will suspend the session for a few minutes. We have managed to finish the debate on time and, above all, in the calm atmosphere required so that we can all listen to each other. This is a good start to the year in our plenary sittings. The sitting will resume at 12 noon for the votes.
(The sitting was suspended at 11.50 a.m. and resumed at 12 noon)
(FR) Mr President, ladies and gentlemen, I unfortunately have to inform you that we have just learned that the headquarters of the United Nations agency responsible for assisting refugees in Gaza has just been hit by shells fired from Israeli tanks. Three people have been injured and the UN has decided to shut down all its operations.
Bearing in mind the vote that is going to take place shortly, I think it important that each of you be aware of this fact.
(Applause)
Many thanks for that information, Mr Wurtz. If it is true, it makes the vote that we are about to hold all the more pressing.